UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTOND.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, DavisCA 95618 (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox At February 23, 2009, there were 45,965,247 shares of common stock outstanding. TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets as of December 31, 2008 and June 30, 2008 1 Unaudited Consolidated Statements of Operations for three- and six-months ended December 31, 2008 and December 31, 2007 2 Unaudited Consolidated Statements of Cash Flows for the three- and six-months ended December 31, 2008 and December 31, 2007 3 Notes to Consolidated Unaudited Financial Statements 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 T – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 8 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds 8 ITEM 3 - Defaults upon Senior Securities 8 ITEM 4 - Submission of Matters to a Vote of Security Holders 8 ITEM 5 - Other Matters 8 SIGNATURES 9 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 10 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 11 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 12 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 13 ii PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS Unaudited December 31, 2008 June 30, 2008 ASSETS CURRENT ASSETS Cash $ 471 $ - Advances to Employees 485 363 Accounts Receivable Trade 9,800 9,800 Accounts Receivable Other 441 3,400 Total current assets $ 11,197 $ 13,563 PROPERTY AND EQUIPMENT, net of accumulated depreciation $ 11,573 $ 11,933 OTHER ASSETS Patent costs $ 72,529 $ 72,529 Advance to Freedom Motors 6 - Workers' compensation deposit 353 1,167 Total other assets $ 72,888 $ 73,696 $ 95,658 $ 99,192 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, trade $ 531,249 $ 545,171 Accrued liabilities 447,924 433,448 Accrued liabilities-related parties 443,599 413,290 Accrued liabilities-majority shareholder 2,778,777 2,453,161 Notes payable-other 969,854 958,078 Note payable - majority shareholder 3,057,095 2,897,399 Notes payable - minority shareholders 373,671 348,671 Notes payable - related parties 1,742,159 1,737,596 Deferred wages - employees 271,605 155,921 Customer deposits 394,767 394,767 Total current liabilities $ 11,010,700 $ 10,337,502 LONG TERM LIABILITIES Deferred wages and interest-majority shareholder $ 918,482 $ 761,333 Total long term liabilities $ 918,482 $ 761,333 Total liabilities $ 11,929,182 $ 11,098,835 STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value, 45,965,247 and 45,684,334 issued and outstanding respectively $ 31,684,732 $ 31,491,068 Accumulated deficit (43,518,256 ) (42,490,711 ) Total stockholders' deficit $ (11,833,524 ) $ (10,999,643 ) $ 95,658 $ 99,192 See accompanying notes to unaudited consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited For the Three Months Ended : For the Six Months Ended: December 31, 2008 December 31, 2007 December 31, 2008 December 31, 2007 INCOME Revenues Affiliate $ 123,745 $ 7,240 $ 126,596 $ 523,720 Miscellaneous 200 1,961 200 3,507 Total income 123,945 9,201 126,796 527,227 EXPENSES Administrative salaries and wages $ 139,541 $ 149,552 $ 274,903 $ 309,401 Building expenses 15,877 19,653 31,044 35,642 Depreciation expense 180 360 360 719 Direct project expenses 34,352 66,649 99,655 147,310 Employee benefits and payroll taxes 51,903 30,827 80,181 62,598 Legal, accounting, and professional fees 32,031 47,014 66,463 81,403 Office supplies and expense 28,734 13,119 83,882 20,986 Other expenses 8,174 26,711 23,723 35,225 Patent expense (5,925 ) 5,402 (21,156 ) 8,668 Rent expense to majority shareholder 132,037 131,848 264,073 263,694 Total expenses $ 436,904 $ 491,135 $ 903,128 $ 965,646 Operating Loss $ (312,959 ) $ (481,934 ) $ (776,332 ) $ (438,419 ) OTHER EXPENSE Interest $ 113,392 $ 126,781 $ 251,213 $ 251,367 Total other expense $ 113,392 $ 126,781 $ 251,213 $ 251,367 NET LOSS $ (426,351 ) $ (608,715 ) $ (1,027,545 ) $ (689,786 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Weighted average common shares outstanding, basic and diluted 45,812,228 45,691,026 45,774,858 45,706,022 See accompanying notes to unaudited consolidated financial statements. 2 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Unaudited Six Months Ended December 31, 2008 December 31, 2007 Cash Flows From Operating Activities Net Loss $ (1,027,545 ) $ (689,786 ) Adjustments to Reconcile Net Loss to Net Cash Used: Depreciation Expense 360 719 Stock Based Compensation 193,664 95,065 Change in assets and liabilities: Accounts Receivable 2,831 2,266 Accounts Payable (13,922 ) (10,498 ) Accrued Liabilities 643,234 233,070 Customer Deposits - (5,000 ) Prepaid Expenses - 23,933 Other assets 814 (528 ) Deferred wages and accrued - 139,839 Net Cash Used in Operating Activities $ (200,564 ) $ (210,920 ) Cash Used in Investing Activities Purchase of equipment - - Proceeds from sale of equipment 204 Purchase of other assets - Net Cash Used in investing Activities $ - $ 204 Cash Flows Provided from Financing Activities Proceeds from related party note payable 204,821 59,000 Payments for related party note payable (23,890 ) (37,629 ) Proceeds from note payable 20,104 209,306 Payments of notes payable - (24,563 ) Net Cash Provided from Financing Activities $ 201,035 $ 206,114 Net (decrease) In Cash 471 (4,602 ) Cash Balance at End of Period $ 471 5,715 Cash Balance at Beginning of Period $ - $ 1,113 Supplemental Disclosure of Non-Cash Financing Activities: Assumption of employee receivable by majority shareholder $ - $ 40,197 Contributed Capital in the form of common shares $ 66,500 $ - See accompanying notes to unaudited consolidated financial statements. 3 Moller International, Inc. Notes To
